Citation Nr: 0618784	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  99-25 037	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for degenerative disc 
disease, cervical spine.

3.  Entitlement to service connection for a disability of the 
knuckles.

4.  Entitlement to service connection for a disability of the 
ankles.

5.  Entitlement to service connection for a disability of the 
wrists.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971, and from November 1973 to September 1978.  

The five issues listed above are before the Board of 
Veterans' Appeals (Board) on appeal of April 1999 and 
February 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
and were remanded in 2001 and 2004 for further development.      


FINDING OF FACT

There is no etiological link between any presently manifested 
disability of the cervical spine, shoulders, knuckles, 
ankles, or wrists and active duty or service-connected lumbar 
disability. 


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease of the cervical spine, and disabilities of the 
shoulders, knuckles, ankles, and wrists are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran claims, essentially, that his disabilities are 
the result of his 
service-connected chronic low back strain, with diffuse 
degenerative disc disease and degenerative change with 
"unfavorable" ankylosis.  Current VA radiology reports 
indicate that the veteran has "minor abnormality" of the 
left shoulder based on evidence of early degenerative changes 
in the acromioclavicular (AC) and the glenohumeral joints; a 
"minor" ankle abnormality based on evidence of tiny 
calcaneal spur projecting from the plantar surface on the 
left ankle; and a "minor abnormality" of the cervical spine 
based on evidence of minimal degenerative changes.  Dr. 
Hunter, a private physician, said in February 2006 that X-
rays show degenerative changes in the cervical spine and left 
shoulder AC joint.  Thus, one criterion - clinical evidence 
of present manifestation of a claimed disability - is met 
with respect to the left shoulder, left ankle, and cervical 
spine.  38 C.F.R. § 3.303 (2005); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).     

However, normal radiological results are shown for the wrists 
and hands, as well as for the right shoulder and right ankle.  
See 2003 VA X-ray reports.  Dr. Hunter said in February 2006 
that hand X-ray is "unremarkable."  No diagnosis of 
neurological abnormality is documented.  See, e.g., Dr. 
Defrancisco's (VA gastrointestinal fellow) July 2003 
examination report: "I cannot explain why [the veteran] has 
a burning sensation in his hands or feet."  See also October 
2003 VA medical examination report, wherein an orthopedic 
surgeon said: "I did not detect any neurologic abnormalities 
currently resulting from his lumbar or cervical spine on 
examination."  Dr. Hunter noted the neurovascular 
examination for upper and lower extremities are normal.  The 
VA orthopedic surgeon also said he did not find "obvious 
physical signs of degenerative changes in the shoulders, 
wrists, hands or ankles with the exception of minimal loss of 
motion" in the wrists, but that was before he took X-rays 
that resulted in normal finding for the wrists.  Nor was 
neurological abnormality documented after a December 2004 VA 
medical examination.  VA clinical records dated in August 
2002 (authored by VA nurse practitioner G. McVeigh) reflects 
"impressions" of neck, wrist, ankle, and finger pain.  
However, complaints of pain, without objective clinical 
evidence of a diagnosed or identifiable underlying disease, 
is not deemed a "disability" for compensation purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part, vacated in part sub nom.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the 
current record does not support a clinical determination as 
to a diagnosis or identifiable underlying disease for the 
purposes of service connection as to the wrists, knuckles, 
right ankle, and right shoulder.            
  
Furthermore, the available service medical records reflect no 
reported prior or contemporaneous complaints about the 
cervical spine, knuckles, ankles, wrists, or shoulders.  The 
April 1971 separation (first active duty period) medical 
examination report documents normal clinical results for the 
musculoskeletal system.  In June 1971, the veteran signed a 
statement indicating there is no change in his medical 
condition since the April 1971 examination.  The record does 
not reflect evidence of entrance or separation medical 
examinations for the second period of service.  It does show 
a June 1978 report of medical history, and it does not 
reflect any complaints about the cervical spine, knuckles, 
ankles, wrists, or the shoulders.  It is noted, however, that 
VA Form 21-526 signed in August 1978 does show the veteran's 
report that he had ankle problems in 1975.  

The Board acknowledges that the claims file seems to have 
been re-built due to apparent loss of part of the claims 
file, and in particular, notes the lack of service medical 
records from the second period of active duty; however, the 
veteran has not stated that he was treated for ankle problems 
in the second active duty period, nor for other claimed 
disability during such period.  It is pertinent that, in June 
1978, merely months before discharge, the veteran did not 
report prior problems associated with the ankles, knuckles, 
wrists, shoulders, or cervical spine.  Evidence of in-service 
injury or disease resulting in disability is another 
criterion for service connection on a direct basis.  See 
38 C.F.R. § 3.303(a).  Based on available evidence, at most, 
the only evidence pertinent to the presently claimed 
disabilities is reported ankle problems in 1975, but not as 
to the other claimed disabilities.  

Presumptive service connection, too, is precluded, to the 
extent that some of the  claimed disabilities are presently 
manifested.  38 C.F.R. §§ 3.307, 3.309(a) (service connection 
may be granted for arthritis with evidence of manifestation 
thereof to a minimum degree of 10 percent within one year 
after discharge).  Among the claimed disabilities, the 
earliest clinical evidence of arthritic changes is that for 
the cervical spine, not shown until the early 1990s, long 
after the expiration of the presumptive period.  Positive 
radiology results for the left ankle and left shoulder are 
dated even later than that.  In this connection, with respect 
to the cervical spine disability, the veteran himself 
reported during the May 2001 VA medical examination that 
intermittent neck pain began in the 1980s, which, at the 
earliest, would not be encompassed within the presumptive 
period.    
    
Finally, as to evidence of etiological nexus between active 
duty and any disability presently manifested (direct service 
connection; 38 C.F.R. § 3.303) and between service-connected 
lumbar disability and present disability, the record 
disfavors the claim, as explained below.  See 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995) 
(secondary service connection).  

The record contains a statement, dated in April 2003 and 
addressed "to whom it may concern," that is purported to be 
signed by "Dr. G. McVeigh" of the VA Hospital in 
Mufreesboro, Tennessee.  This statement contains the opinion 
that the veteran's lumbar degenerative joint disease (DJD) is 
"directly related" to limited motion and pain in the neck, 
ankles, wrists, and knuckles, and is a "direct result" of 
lumbar DJD, as DJD "spreads to other joints" over time.  
She noted that lumbar DJD is due to running on hard surfaces 
during service, and that the record indicates the veteran has 
advanced DJD for a man his age due to such history.  This 
opinion (bearing the original signature of G. McVeigh) was 
submitted by the veteran with his April 2003 notice of 
disagreement.  In computer-generated VA clinical records 
dated before April 2003 and later in 2003, however, G. 
McVeigh is noted to be a nurse practitioner, not a medical 
doctor.  Given the apparent misrepresentation of the 
credentials of the author of this April 2003 opinion, the 
Board gives it no weight and concludes that it lacks 
credibility.  

Opinions from several medical doctors (including an 
orthopedic surgeon) are largely unfavorable to the claim.  In 
April 1999, a VA medical doctor opined that it is "very 
unlikely" that lumbar degenerative disc disease would cause 
shoulder problems.  While this doctor appears to have opined 
abstractly, and did not explicitly discuss the knuckles, 
wrists, or ankles, the opinion is probative to the extent the 
doctor is opining that, based on his knowledge and 
experience, there generally is not a link between low back 
arthritis and degenerative changes in the shoulders.  Also, 
Dr. Hunter said in February 2006 that "it is difficult to 
say that [left shoulder arthritis] is related to" service, 
as "genetics" "influences" osteoarthritis.             


In October 2003, a VA orthopedic surgeon opined that, to the 
extent any degenerative changes were shown in then-current X-
ray reports, they are not "directly related to [the 
veteran's] lumbar condition, as a cause, however, if 
extensive activity while in the service is deemed to have 
caused his lumbar back problems then the same activity could 
have led to degenerative changes in other joints, however, 
these also could be the result of normal activity and 
ageing."  At best, this doctor is opining that, assuming the 
validity of the link between lumbar spinal disability and 
reported "running on concrete [wearing] combat boots," then 
it is possible that some other joints might be affected as 
well.  That certainly seems plausible, particularly 
concerning, for instance, the ankles; it, too, seems 
plausible that lumbar degenerative changes might affect 
spinal segments further up the spine.  

However, such theory, as applied to other claimed 
disabilities, does not seem plausible.  Moreover, it is not 
adequately explained.  More specifically, if low back 
arthritis can "spread" other joints, as "Dr." McVeigh 
said, it is not explained why X-rays would show abnormality 
in one ankle, but not the other, and one shoulder, but not 
the other.  Nor is it explained why the veteran would have 
low back pain and shoulder/neck pain, but no clinical 
manifestations or complaints specific to the mid-back.  Also, 
how would lumbar arthritis affect the knuckles and wrists?  
In this context, it is highly probative that minor 
abnormalities noted in radiology reports are dated decades 
after discharge from the second period of service, which 
strongly buttresses the orthopedic surgeon's statement that 
the present complaints could very well be attributable to 
progressive deterioration over time due to activity and the 
aging process.  
      
In December 2004, a doctor from the Nashville Rehabilitation 
Hospital issued, at VA's request, an etiology opinion, which, 
in the Board's view, is highly probative.  The doctor noted 
the lack of evidence of inflammatory connective tissue 
disease "to which to tie" the peripheral joint and cervical 
spine conditions to lumbar disability.  He also said that, 
without any overt extremity trauma and/or injury in service - 
which, notwithstanding the possibly incomplete service 
medical records, the veteran has not alleged (his basic 
contention is that he ran on hard surfaces wearing boots) - 
the "onset" (apparently referring to the gradual 
manifestation of present degenerative changes) is not 
atypical in light of the veteran's age and current severity.  
The doctor concluded that the present complaints are 
"independent" of the lumbar disability.  In this 
connection, at least with respect to cervical spine/shoulder 
pain, other possibly relevant history is involvement in a 
1996 automobile accident during which the veteran's vehicle 
was struck from the rear at low speed, and which reportedly 
exacerbated neck and interscapular pain.  See Dr. Bernardi's 
November 1996 report.  Such evidence, although not addressed 
in detail in the record, tends not to buttress the claim, and 
could help explain the examiner's position as to the 
"independent" nature of the cervical and shoulder pain.                      

The Board also does not find sufficiently convincing 
Dr. Hunter's statement: "I suspect that physical activities 
which were required of [the veteran in service] did to a 
certain extent accelerate the degenerative changes in his 
cervical spine."  This statement is conclusory and not 
definitive, and appears to have been based in large part on 
the veteran's report of physical stress in service.  
Importantly, Dr. Hunter himself said that osteoarthritis is 
"influenced" by genetics.  And he does not, for instance, 
discuss lack of pertinent clinical findings, such as 
inflammatory connective tissue to "link" the cervical spine 
and peripheral joint conditions to lumbar disability, as does 
the December 2004 opinion.  Nor does he discuss in detail 
pertinent factors, like the veteran's age, and in particular, 
age in light of the large gap in time between discharge and 
clinical evidence on onset of degenerative changes, to 
support his somewhat favorable conclusion notwithstanding 
factors that tend to disfavor the claim.         
     
Finally, the veteran wrote in October 2005, citing "Mayo 
Clinic on Arthritis," Second Ed., that "DJD often affects 
joints on one side of the body, especially early in its 
course.  Gradually, joints on the opposite side of your body 
may become affected.  Changes in DJD occur in the cartilage 
before they are evidence on an X-ray."  The veteran 
apparently has paraphrased a portion of the treatise.  
Assuming that the paraphrasing of that treatise is accurate, 
the fact that arthritis on one side of the veteran's body 
might have been affected before the other (presumably 
referring to left ankle and shoulder abnormalities), does not 
mean service connection is warranted.  That still does not 
show how the abnormalities that are manifested are 
etiologically related to service, or secondarily, to the 
lumbar disability.

Based on the foregoing, the Board finds the unfavorable 
medical opinions, collectively, are more persuasive than the 
apparently favorable opinion of Dr. Hunter concerning the 
neck.  Thus, it cannot conclude the evidence for and against 
the claim is in equipoise, and 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 do not apply.

Finally, the Board is not persuaded that any unfavorable 
etiology opinion is unreliable or invalid merely because the 
examiner did not review the claims file, or stated post-
examination that the file was reviewed.  See May 2005 
argument of the accredited service representative.  The 
October 2003 and December 2004 opinions, in particular, are 
highly probative, as evidenced by the discussion of those 
opinions, above.  It is evident that both were authored by 
qualified medical professionals (one an orthopedic surgeon); 
both doctors examined the veteran; reviewed contemporaneous 
diagnostic test results; and extensively discussed the 
veteran's medical history and current examination results.  
Moreover, in February 2006, one doctor subsequently did 
confirm he had reviewed the claims file, although he might 
have inadvertently neglected to state so in his examination 
report, and said that there is no need to re-review the 
claims file, which the RO had again supplied to him.  The 
other physician apparently had reviewed electronic VA 
clinical records.  Given what little is documented by way of 
service medical records, and, perhaps, more importantly, the 
secondary service connection theory advanced here, the crux 
of this claim is whether lumbar disability could cause 
degenerative changes in various other joints, like those in 
the hands/wrists.  What is key in such analysis is evidence 
of what the veteran now has, the basis for grant of service 
connection for lumbar disability, and to some extent, the 
report as to running in service - the two examiners in 
question had all of this information before them.  
           
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal as to the shoulder disability was perfected before 
enactment of the law requiring the notice described above.  
In such cases, VA must give the veteran content-complying 
notice and assist him during appeal, but no error is found 
where there was no such notice before the AOJ denial.  See 
Pelegrini, 18 Vet. App. at 120.  In March 2001, the veteran 
was told about the basic elements of a service connection 
claim, and that VA would assist him in obtaining pertinent 
evidence if he identifies the sources of such evidence.  In 
August 2002, well before denial of the claim as to 
disabilities of the cervical spine, knuckles, ankles, and 
wrists, a similar notice was given.  Given the veteran's 
pursuit of this claim on a secondary service connection 
theory and his emphasis on the opinion purported to be from 
"Dr." McVeigh, it is evident that he understands that a 
grant requires evidence of nexus between lumbar disability 
and claimed disabilities.  The Statements of the Case (SOCs) 
and Supplemental SOCs (SSOCs) explained what criteria apply 
and why the claim remains denied.  The veteran was notified 
of 38 C.F.R. § 3.159, from which the "fourth element" is 
derived.  See December 2003 SSOC (shoulders) and SOC (other 
four issues).  An October 2004 duty-to-assist letter 
reinforced prior notice, and advised the veteran he can send 
any pertinent evidence he has.       

Based on the foregoing, the Board finds no prejudice even 
though notice requirements were met in full during the appeal 
period.  The veteran clearly was given full notice, but even 
thereafter, he did not specifically argue that a notice 
defect occurred, or that additional evidence exists, but is 
missing.  Even as of May 2006, the representative did not 
argue specifically a notice defect, or inform VA that missing 
evidence must be obtained.  See Pelegrini.  Further, as the 
claim is denied, there can be no prejudice as to lack of 
notice of what criteria govern on the extent of claimed 
disabilities, or of effective date of service connection or 
of degree of disabilities.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether the veteran has been 
prejudiced thereby); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes available service medical 
and verification records, expert medical opinions appropriate 
to this claim, VA and private clinical records, and lay 
statements of the veteran.  Despite appropriate notice during 
appeal, the veteran has not identified additional sources of 
pertinent evidence to show service connection is warranted.  
The Board has explained why it finds the etiology opinions of 
record sufficient.  Thus, the Board concludes that VA's duty 
to assist was met.    


ORDER

Service connection for degenerative disc disease of the 
cervical spine and disabilities of the shoulders, knuckles, 
ankles, and wrists is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


